Exhibit 10.1

 

 

PRECISION CASTPARTS CORP.

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

2003 RESTATEMENT

 

December 1, 2003

 

 

Precision Castparts Corp.,

 

an Oregon corporation

 

4650 SW Macadam, Suite 440

 

Portland, OR  97239

Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Plan Administration

 

2.

Eligibility; Deferral Elections

 

3.

Executive Deferred Compensation Accounts

 

4.

Phantom Stock Fund

 

5.

Time and Manner of Payment

 

6.

Death

 

7.

Termination; Amendment

 

8.

Claims Procedure

 

9.

General Provisions

 

10.

Definition of Change in Control

 

11.

Effective Date

 

 

 

Appendix A

List of Performance Options

 

 

--------------------------------------------------------------------------------


 

PRECISION CASTPARTS CORP

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

2003 RESTATEMENT

 

December 1, 2003

 

 

Precision Castparts Corp.,

 

an Oregon corporation

 

4650 SW Macadam, Suite 440

 

Portland, OR  97239

Company

 

Precision Castparts Corp. (the “Company”) adopted the Executive Deferred
Compensation Plan (the “plan”) to create a deferred compensation arrangement for
a select group of management or highly compensated employees (“Executives”)
whose deferred compensation under the Company’s other retirement plans may be
restricted by law or otherwise may not provide fully for their retirement
benefit needs.  In order to make a number of changes in the operation of the
plan, the Company adopts this 2003 Restatement as an amendment to the plan on
the terms set forth below.

 

1.                                      Plan Administration

 

1.1                               The plan shall apply to the Company and to any
Affiliate that employs an eligible employee.  “Affiliate” means a corporation or
other entity that is more than 50% owned by the Company.

 

1.2                               The Chief Executive Officer (the “CEO”) of the
Company shall appoint one or more employees of the Company as Administrator of
the plan.  The Administrator shall interpret and administer the plan and for
that purpose may make, amend or revoke rules and regulations at any time.  The
Administrator shall have absolute discretion to carry out responsibilities
established under this plan.

 

2.                                      Eligibility; Deferral Elections

 

2.1                               The following employees of the Company will be
eligible to participate in the plan, subject to Section 2.2:

 

(a)                                  Executives currently covered under the
Company’s Supplemental Executive Retirement Program.

 

--------------------------------------------------------------------------------


 

(b)                                 Any additional Executives designated by the
CEO.

 

2.2                               Executives may be removed from eligibility
prospectively by the CEO.

 

2.3                               An eligible Executive may elect as provided
below to defer a whole number percentage of the Executive’s salary or bonuses or
both (“Compensation”).  The maximum deferral percentage is 100% for salary and
100% for bonuses.  The CEO may change the maximum deferral percentage on or
before December 31 to be effective for succeeding calendar years.  An eligible
Executive may elect to defer a stated dollar amount of bonus, which shall apply
if the actual bonus is larger than the stated dollar amount.  If the actual
bonus is smaller than the stated dollar amount, 100% of the bonus shall be
deferred.  An election shall be in writing on a form prescribed by the
Administrator.

 

2.4                               An election to defer Compensation shall be
effective as follows:

 

(a)                                  A salary deferral election received by the
Administrator on or before December 31 of any year shall be effective for the
succeeding calendar year.  A new salary deferral election must be made for each
calendar year.

 

(b)                                 A bonus deferral election received by the
Administrator on or before December 31 of any year shall be effective for any
bonus payable in the succeeding calendar year if the amount is not yet
determined on such December 31.

 

(c)                                  In the first year in which an Executive
becomes eligible to participate in the Plan, the newly eligible Executive may
make an election to defer compensation for services to be performed subsequent
to the election within 30 days after the date the Executive first becomes
eligible.  The election shall be effective at the beginning of the next calendar
month.

 

2.5                               The Company may reduce the amount of deferred
Compensation by any FICA or other tax withholding to which the deferred amount
is subject or may take the withholding from the Executive’s non-deferred
Compensation.

 

3.                                      Executive Deferred Compensation Accounts

 

3.1                               The Company shall deduct from an Executive’s
Compensation as applicable and credit to an Executive Deferred Compensation
Account (the “Account”) each Compensation amount deferred under this plan.  The
Account shall be credited as of the day the Compensation would otherwise have
been paid to the Executive.

 

3.2                               Until full payment of an Account balance has
been made to the Executive or beneficiaries entitled to the amount identified by
the Account (the “Participant”), the Company shall credit or debit the Account,
as the case may be, for investment performance as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  The investment result shall be determined
by the Performance Option(s) selected by the Participant.  A Participant may
select more than one Performance Option in accordance with procedures designated
by the Administrator.

 

(b)                                 Participants may select Performance Options
under Section 3.2(c), and, except for selections made with respect to the
Phantom Stock Fund, may change an existing selection, on any business day and in
a manner prescribed by the Administrator, such change to be effective on the
next business day.  Except for selections made with respect to the Phantom Stock
Fund, a change in a Participant’s selection of one or more Performance Options
shall apply only to the existing amounts in the Participant’s Account, only to
future deferral amounts, or to both, as selected by the Participant.  Changes by
a Participant with respect to the Phantom Stock Fund Performance Option (other
than changes relating to the settlement of Phantom Stock Units, as defined
below, in shares of Company Common Stock) shall be governed by Section 4.4.

 

(c)                                  The Performance Options shall be as
follows:

 

(i)                                     The commercial prime lending rate of the
Bank of America or its successor, plus 2 percentage points, as in effect from
time to time (“Prime Rate plus 2 percent”).

 

(ii)                                  The Phantom Stock Fund (as described in
Part 4).

 

(iii)                               Other Performance Options shall be those
listed in Appendix A.  The CEO shall have authority to add new Performance
Options to the list in Appendix A and to remove Performance Options from the
list, subject to Section 7.2(b).

 

(d)                                 When the Prime Rate plus 2 percent
Performance Option has been selected, Accounts shall be revalued daily based on
the current rate in effect.

 

(e)                                  When the Phantom Stock Fund Performance
Option has been selected, Accounts shall be credited, debited and revalued as
provided in Section 4.2

 

(f)                                    When any of the Performance Options
listed in Appendix A has been selected, amounts deferred shall be credited as
equivalent shares at the closing price on the day of the deferral.  All
equivalent shares shall be revalued up or down daily to the closing price.

 

(g)                                 Upon a change of selection from a
Performance Option listed in Appendix A, the Account shall be credited or
debited, as the case may be, based on the value of the equivalent shares at the
closing price on the business day preceding the day on which the change takes
effect.

 

3

--------------------------------------------------------------------------------


 

3.3                               Each Participant’s Account shall be maintained
on the books of the Company until full payment has been made to the Participant
entitled to the amount identified by the Account.  No assets shall be set aside
or earmarked to fund the Account, which shall be purely a bookkeeping device.

 

4.                                      Phantom Stock Fund

 

4.1                               (a)                                  “Phantom
Stock Fund” refers to a Performance Option tied to the performance of the
Company’s Common Stock, as described more specifically in this Part 4.

 

(b)                                 “Current Executive” refers to an Executive
who is currently a Company employee, officer or director or has been a Company
employee or officer or served on the Company’s Board in the previous six
months.  “Former Executive” refers to an Executive who has not been a Company
employee or officer or served on the Company’s Board in the previous six months.

 

(c)                                  Provisions of this Part 4 contain special
rules applicable to the Phantom Stock Fund.  However, unless otherwise expressly
provided, the Phantom Stock Fund is subject to all of the plan provisions
applicable to other Performance Options.

 

4.2                               (a)                                 
(i)                                     The part of a Participant’s Account that
is allocated to the Phantom Stock Fund, if any, shall be credited or debited, as
the case may be, as if it were 100% invested in Common Stock of the Company. 
Each amount credited to the Phantom Stock Fund shall be credited in units
(“Phantom Stock Units”), which Phantom Stock Units shall be calculated by
dividing the amount credited to the Phantom Stock Fund by the closing price of
the Company’s Common Stock on the New York Stock Exchange on the date of
crediting.  Fractional Phantom Stock Units shall be credited to three decimal
points.

 

(ii)                                  Phantom Stock Units in a Participant’s
Account shall be revalued up or down daily to the closing price of the Company’s
Common Stock on the New York Stock Exchange.

 

(iii)                               If a Former Executive (or a beneficiary
entitled to the amount identified by such Former Executive’s Account) changes a
Performance Option selection such that existing amounts in the Former
Executive’s Account are debited from the Phantom Stock Fund, the Account shall
be adjusted based on the value of Phantom Stock Units on the last business day
prior to the date of debiting, as determined by the closing price of the
Company’s Common Stock on the New York Stock Exchange on such date.  Fractional
Phantom Stock Units shall be debited to three decimal points.

 

4

--------------------------------------------------------------------------------


 

(b)                                 To the extent cash dividends are paid on the
Company’s Common Stock, a Participant’s Account shall be credited with phantom
dividends, which shall equal the per-share dividend paid on the Company’s Common
Stock multiplied by the number of Phantom Stock Units in a Participant’s Account
on the record date for the dividend.  Phantom dividends shall be credited to an
Account in the form of additional Phantom Stock Units (calculated in the manner
described in Section 4.2(a)).

 

(c)                                  In the event of any change in the Company’s
Common Stock by reason of a recapitalization, reclassification, stock split,
reverse stock split, combination of shares or similar transaction, the number of
Phantom Stock Units held by a Participant under the plan shall be
proportionately adjusted.

 

4.3                               No voting or other rights of any kind
associated with ownership of the Company’s Common Stock shall inure to a
Participant by virtue of the allocation of all or any part of an Account to the
Phantom Stock Fund.

 

4.4                               (a)                                  An
Executive may select the Phantom Stock Fund Performance Option to apply to
future deferrals of bonuses.  Under no circumstances may an Executive select the
Phantom Stock Fund Performance Option to apply to future deferrals of salary.

 

(b)                                 One time each calendar year, on a date set
by the Administrator, a Participant who is currently a Company employee or
officer or serving on the Company’s Board may change his or her Performance
Option selection applicable to the existing amounts in his or her Account to
provide for all or a part of such existing amounts to be credited to the Phantom
Stock Fund.  A Current Executive may not under any circumstances change his or
her Performance Option selection with respect to the existing amounts in his or
her Account to provide for any part of such existing amounts to be debited from
the Phantom Stock Fund.

 

(c)                                  On any business day, a Former Executive (or
a beneficiary entitled to the amount identified by such Former Executive’s
Account) may, in a manner prescribed by the Administrator, change a Phantom
Stock Fund Performance Option selection such that existing amounts in the Former
Executive’s Account are debited from the Phantom Stock Fund.  Such a change will
be effective on the next business day.  Neither a Former Executive nor a
beneficiary entitled to the amount identified by such Former Executive’s Account
may under any circumstances change a Phantom Stock Fund Performance Option
selection to provide for any existing amounts in the Former Executive’s Account
to be credited to the Phantom Stock Fund.

 

4.5                               (a)                                  Subject
only to Sections 6.1 and 4.5(b), payments or withdrawals with respect to the
Phantom Stock Units in a Current Executive’s Account may not be made or commence
under any circumstances (and regardless of the manner

 

5

--------------------------------------------------------------------------------


 

of payment selected under Sections 5.2 and 5.3) until the Executive becomes a
Former Executive.

 

(b)                                 With respect to any Executive, the CEO may
waive in writing the provisions of Sections 4.5(a), 5.1(a), 5.2(a) and 5.2(b)
that restrict the date or dates on which cash payments may be made on account of
Phantom Stock Units.

 

5.                                      Time and Manner of Payment

 

5.1                               Subject to Sections 5.4, 5.5, 6.1 and 7.3, the
Account shall be paid or payment commenced after one of the following dates as
selected under Section 5.3(a):

 

(a)                                  The date the Executive retires or
terminates employment with the Company, provided, however, that, subject only to
Sections 6.1 and 4.5(b), no cash payments shall be payable with respect to
Phantom Stock Units until the date that is two days after the date on which the
Executive becomes a Former Executive; or

 

(b)                                 The date that is from 1 to 20 whole years
(as elected by the Executive) after the Executive’s retirement or termination
date in Section 5.1(a).

 

5.2                               The manner of payment of the Account shall be
in one or a combination of the following, as selected under Section 5.3(b):

 

(a)                                  (i)                                     In
the case of payments with respect to Performance Options other than the Phantom
Stock Fund, in a single lump sum as soon as practicable after the next
December 31 following the date described in Section 5.1(a) or 5.1(b), whichever
applies (subject to Sections 5.4, 5.5, 6.1 and 7.3); or

 

(ii)                                  In the case of cash payments with respect
to Phantom Stock Units, in a single lump sum as soon as practicable after the
next December 31 following the date described in Section 5.1(a) or 5.1(b),
whichever applies, provided, however, that no payment with respect to Phantom
Stock Units shall be made before the date that is two days after the date on
which the Executive becomes a Former Executive (subject only to Sections 6.1 and
4.5(b)); or

 

(iii)                               In the case of shares of the Company’s
Common Stock paid on account of the value of Phantom Stock Units (excluding
fractional Phantom Stock Units), in a single lump sum of shares of Company
Common Stock within a period of time set by the Administrator and measured from
the end date of the Executive’s service as a Company employee or officer or
member of the Company’s Board (which period shall not exceed 30 days), provided,
however, that payments with respect to any fractional Phantom Stock Units in a
Current Executive’s Account shall be governed by Sections 4.5, 5.1 and
5.2(a)(ii).

 

6

--------------------------------------------------------------------------------


 

(b)                                 In 2 to 20 substantially equal annual
installments (as elected by the Executive), subject to the following.  If an
Executive postpones commencement of payment by selecting a date under Section
5.1(b), the number of years of postponement elected under Section 5.1(b) plus
the number of installments elected under this Section 5.2(b) shall not total
more than 20.  The size of installments shall be fixed so as to be substantially
equal based on an assumed return on the Performance Options in the Account over
the payment period.  The Administrator shall select the assumed rate, which may
be changed each year to reflect actual experience and variations in expected
future investment returns.

 

(i)                                     Installment payments with respect to
Performance Options other than the Phantom Stock Fund shall be payable as soon
as practicable after each December 31, commencing with the December 31 following
the date described in Section 5.1(a) or 5.1(b), whichever applies (subject to
Sections 5.4, 5.5, 6.1 and 7.3).

 

(ii)                                  Installment payments with respect to
Phantom Stock Units shall be payable as soon as practicable after each December
31, commencing with the December 31 following the date described in Section
5.1(a) or 5.1(b), whichever applies, provided, however, that no initial
installment payment with respect to Phantom Stock Units shall be made before the
date that is two days after the date on which the Executive becomes a Former
Executive (subject only to Sections 6.1 and 4.5(b)).

 

5.3                               The time and manner of payment under Sections
5.1 and 5.2 shall be selected by the Executive as follows:

 

(a)                                  The selection of payment time under Section
5.1 shall be made in writing on a form prescribed by the Administrator, which
may be part of the deferral election.  The selection may be changed by a
subsequent selection, which shall be effective if delivered to the Administrator
at least 12 months prior to the Executive’s retirement or other termination of
employment with the Company.  If the Executive’s retirement or other termination
of employment occurs prior to 12 months after a changed selection is delivered,
the prior selection shall apply.

 

(b)                                 The selection of the manner of payment under
Section 5.2 shall be made in writing on a form prescribed by the Administrator,
which may be part of the deferral election.  The selection may be changed by a
subsequent selection, provided payment under the prior selection had not already
commenced.  The changed selection shall be effective if delivered to the
Administrator at least 12 months prior to the date in Section 5.1(a), 5.1(b) or
5.2(a)(iii), whichever applies to the Executive.  Until the changed selection
becomes effective, the prior selection shall remain in effect.

 

7

--------------------------------------------------------------------------------


 

5.4                               An Executive or surviving spouse may withdraw
the Executive’s entire Account at any time before the Account otherwise would be
payable (except for cash withdrawals of amounts in an Executive’s Account that
are allocated to the Phantom Stock Fund, which withdrawals shall be governed by
Section 4.5).  The amount paid on such a withdrawal shall be discounted ten
percent from the stated balance of the Account.  The ten percent discount shall
be forfeited as a penalty for early withdrawal.

 

5.5                               If an Executive’s employment with the Company
ends involuntarily by termination of the Executive’s employment within 24 months
after a Change in Control as defined in Part 11, the Executive’s Account, except
for amounts in an Executive’s Account that are allocated to the Phantom Stock
Fund, shall be paid in one lump sum within 30 days after termination of
employment, regardless of the otherwise applicable election.  Payment of amounts
in an Executive’s Account that are allocated to the Phantom Stock Fund shall be
governed by Sections 4.5, 5.2(a)(ii) and 5.2(a)(iii).

 

5.6                               The Company may withhold from payments to an
Executive any income tax or other amounts as required by law.

 

6.                                      Death

 

6.1                               An Executive’s Account shall be payable under
Section 6.3 on the Executive’s death regardless of the provisions of Part 5 or
Section 4.5.

 

6.2                               On death of an Executive the Account shall be
paid in the following order of priority:

 

(a)                                  To the surviving beneficiaries designated
by the Executive in writing to the Administrator on a form prescribed by the
Administrator for that purpose, or if none then

 

(b)                                 To the Executive’s surviving spouse, or if
none then

 

(c)                                  To the Executive’s surviving children in
equal shares, or if none then

 

(d)                                 To the Executive’s estate.

 

6.3                               The manner of payment under Section 6.1 shall
be as follows:

 

(a)                                  If the beneficiary is the surviving spouse
and the Executive elected installments but died before starting to receive
payments, the spouse’s payments shall begin as soon as practicable after the
following December 31 and the period selected under Section 5.2(b) for the
Executive’s payments shall govern.  If the Executive had already started
receiving installments, the surviving spouse shall receive the installments for
the remainder of the term selected by the Executive.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If the beneficiary is the surviving spouse
and the Executive did not elect installments, or if the beneficiary is not the
surviving spouse, a lump sum shall be paid as soon as practicable to the
beneficiary.

 

6.4                               On death of a surviving spouse receiving
installments under Section 6.3(a), the Account shall be paid in a single sum to
the spouse’s estate as soon as practicable after death.

 

7.                                      Termination; Amendment

 

7.1                               The Board of Directors of the Company (the
“Board”) may terminate this plan effective the first day of any calendar year
after notice to the eligible Executives.  On termination, amounts in an Account
shall remain to the credit of the Account, shall continue to be adjusted and
shall be paid in accordance with Parts 4, 5, 6, or 7, as applicable.

 

7.2                               The plan may be amended at any time by any of
the following methods:

 

(a)                                  The Board may adopt any amendment to the
plan.

 

(b)                                 The CEO may amend this plan to make any
change that does not result in a material increase in the Company’s costs.

 

(c)                                  The CEO may amend this plan to make
technical, editorial or operational changes on advice of counsel to comply with
applicable law or to simplify or clarify the plan.  The CEO may delegate this
amendment authority.

 

7.3                               If the Internal Revenue Service rules that any
amounts deferred under this plan will be subject to current income tax, all
amounts to which the ruling is applicable shall be paid within 30 days to all
Participants with Accounts (except for amounts allocated to the Phantom Stock
Fund, which payment of such amounts shall be governed by Sections 4.5,
5.2(a)(ii) and 5.2(a)(iii)).

 

8.                                      Claims Procedure

 

8.1                               Any Participant claiming a benefit, requesting
an interpretation or ruling under the plan, or requesting information under the
plan shall present the request in writing to the Administrator, who shall
respond in writing as soon as practicable.

 

8.2                               If the claim or request is denied, the written
notice of denial shall state the following:

 

(a)                                  The reasons for denial, with specific
reference to the plan provisions on which the denial is based.

 

(b)                                 A description of any additional material or
information required and an explanation of why it is necessary.

 

9

--------------------------------------------------------------------------------


 

(c)                                  An explanation of the plan’s review
procedure.

 

8.3                               The initial notice of denial shall normally be
given within 90 days after receipt of the claim.  If special circumstances
require an extension of time, the claimant shall be so notified and the time
limit shall be 180 days.

 

8.4                               Any person whose claim or request is denied or
who has not received a response within 30 days may request review by notice in
writing to the Administrator.  The original decision shall be reviewed by the
Administrator which may, but shall not be required to, grant the claimant a
hearing.  On review, whether or not there is a hearing, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

 

8.5                               The decision on review shall ordinarily be
made within 60 days.  If an extension of time is required for a hearing or other
special circumstances, the claimant shall be so notified and the time limit
shall be 120 days.  The decision shall be in writing and shall state the reasons
and the relevant plan provisions.  All decisions on review shall be final and
bind all parties concerned.

 

9.                                      General Provisions

 

9.1                               The Company’s promise to pay amounts deferred
under this plan shall be an unfunded, unsecured obligation, except as follows. 
The Company maintains a trust with a financial institution for payment of
benefits under this and other nonqualified plans.  The trust is a grantor trust
for tax purposes and provides that any assets contributed to the trustee shall
be used exclusively for payment of benefits under the nonqualified plans except
in the event the Company becomes insolvent, in which case the trust fund shall
be held for payment of the Company’s obligations to its general creditors.

 

9.2                               The plan is intended to be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended.  Even if specific assets are set aside or earmarked for
Company financial planning purposes or for other reasons, that shall not cause
this plan to be a funded employee benefit plan for tax purposes or for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as amended.

 

9.3                               Any notice under this plan shall be in writing
or by electronic means and shall be received when actually delivered or, if
mailed, when deposited postpaid as first class mail.  Mail should be directed to
the Company at the address stated in this plan, to an Executive at the address
stated in the Executive’s election, to a beneficiary entitled to benefits at the
address stated in the Executive’s beneficiary designation, or to such other
address as the Executive or beneficiary may specify by notice to the
Administrator.

 

9.4                               The interests of a Participant under this plan
are personal and no such interest may be assigned, seized by legal process or in
any way subjected to the claims of any creditor.  The foregoing limitation
prohibits, for example, any alienation, anticipation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant.

 

10

--------------------------------------------------------------------------------


 

10.                               Definition of Change in Control

 

For purposes of this plan, a “change in control of the Company” shall be deemed
to have occurred if:

 

(a)                                  Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20 percent or more of
the combined voting power of the Company’s then outstanding securities;

 

(b)                                 During any period of two consecutive years,
individuals who at the beginning of such period constituted a majority of the
Board cease for any reason to constitute a majority thereof unless the
nomination or election of such new directors was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period;

 

(c)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other company or statutory plan
of exchange involving the Company (“Merger”), other than (1) a Merger which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
50 percent of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after the Merger or (2) a
Merger effected to implement a recapitalization of the Company (or similar
transaction) in which no “person” (as hereinabove defined) acquires more than
20 percent of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                                 The stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) or disposition by the Company of all or substantially all of the
Company’s assets.

 

11.                               Effective Date

 

This 2003 Restatement shall be effective December 1, 2003.  Procedures for
changes from provisions of the plan as in effect before this Restatement shall
be implemented according to a schedule established by the Administrator.

 

11

--------------------------------------------------------------------------------


 

 

PRECISION CASTPARTS CORP.

 

 

 

 

 

By:

   /s/ William D. Larsson

 

 

 

 

 

Name:

William D. Larsson

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

Date signed: December 1, 2003

 

12

--------------------------------------------------------------------------------


 

APPENDIX A

 

LIST OF PERFORMANCE OPTIONS

 

In addition to the Prime Rate plus 2 percent and Phantom Stock Fund Performance
Options, the following Performance Options shall be available:

 

(a)

 

Fidelity Aggressive Growth Fund

 

 

 

(b)

 

Fidelity Growth Company Fund

 

 

 

(c)

 

Fidelity Equity-Income Fund

 

 

 

(d)

 

Fidelity Contrafund

 

 

 

(e)

 

MSDW Small Company Growth Fund B

 

 

 

(f)

 

Fidelity Low-Priced Stock Fund

 

 

 

(g)

 

U.S. Equity Indexed Commingled Pool

 

 

 

(h)

 

Fidelity Diversified International Fund

 

 

 

(i)

 

Fidelity Intermediate Government Income Fund

 

--------------------------------------------------------------------------------